Citation Nr: 1511399	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.   

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for neck disability.   

4.  Entitlement to service connection for right shoulder disability.   

5.  Entitlement to service connection for left shoulder disability.   

6.  Entitlement to service connection for low back disability.   

7.  Entitlement to service connection for right hip and leg disability.   

8.  Entitlement to service connection for left hip and leg disability.   



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing in December 2014, and a transcript of the hearing is associated with his claims folder.  

The Board notes that although the rating decision appealed was from the Seattle, Washington RO, original jurisdiction now resides with the Oakland, California RO.

The issues of service connection for neck, right shoulder, left shoulder, low back, right hip and leg, and left leg and hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Service connection for bilateral hearing loss and tinnitus is warranted.


CONCLUSIONS OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As this instant Board decision grants the claims for service connection addressed on the merits in this decision, no further discussion of VA's duty to notify and assist and to these claims is necessary.  

The Veteran asserts that he currently has bilateral hearing loss and tinnitus due to combat acoustic trauma.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).


For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's service personnel records show that he participated in the Vietnam Counteroffensive Phase II and was a light weapons infantryman from June 26, 1967 to November 25, 1967.  The Veteran received the Combat Infantry Badge.  He has alleged, and it will be accepted pursuant to 38 U.S.C.A. § 1154(b) (West 2014), that he was exposed to loud noises in combat.  The record clearly shows that the Veteran engaged in combat during service.

In June 2009, R. Lind, M.A. evaluated the Veteran and noted that he had had combat noise in Vietnam and no other noise.  He reported tinnitus.  His audiometry showed bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The audiologist reported that the Veteran had a history of gradually decreasing hearing and constant tinnitus; that he was a combat infantryman in Vietnam and was exposed to gunfire, explosions, and helicopters; and that he had no significant noise exposure as a civilian.  Audiometry revealed sensorineural hearing loss confined to the frequencies greater than 2000 Hz.  The Veteran's sensorineural hearing loss was consistent with noise exposure history.  It was audiologist Lind's opinion that the Veteran's hearing loss and tinnitus began with the in-service noise exposure.  

On VA examination in August 2009, the Veteran's claims record was reviewed.  Military noise exposure from combat in Vietnam, small arms fire, mortars, rockets, and artillery was noted, and it was indicated that there had been minimal occupational and no recreational noise exposure.  The Veteran advised that he was not sure if tinnitus had its onset directly after service or shortly before service discharge.  Bilateral sensorineural hearing loss disability was shown per 38 C.F.R. § 3.385.  The examiner reviewed the information provided by audiologist Lind and the Veteran's service treatment records.  The examiner opined that the Veteran's tinnitus and hearing loss disability were less likely than not caused by or a result of in-service acoustic trauma based on the service treatment records that showed normal hearing thresholds and no mention of tinnitus in service, case history provided by the Veteran that hearing loss did not begin until 15 years before the examination, which was 27 years post-service, and medical history.  

After this review, the Board notes that the record clearly shows that the Veteran currently has these disabilities.  The VA examiner's report reveals a diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385 and tinnitus is a subjective diagnosed disability.  

Regarding in-service incurrence, the Veteran is a combat Veteran with conceded acoustic trauma.

As to the final element needed to substantiate these claims, a connection between the current disabilities and the in-service acoustic trauma, there is both a private medical opinion that weighs toward granting service connection and a VA examiner's opinion that weighs against.  The Veteran testified before the undersigned, however, that especially as to the tinnitus, the examiner's opinion was based on an incorrect factual basis.  Specifically, the Veteran reported, contrary to the notations in the VA examination report, that the Veteran's tinnitus began in service after the acoustic trauma has continued to the present time.  The Board finds that the Veteran's testimony in this regard in credible and he is competent to diagnose himself with tinnitus since his acoustic trauma.

After these review of the evidence, the Board finds that when resolving reasonable doubt that there is a link between the current disabilities and the in-service acoustic trauma.  As such, the evidence substantiates the elements of service connection and service connection for bilateral hearing loss and tinnitus is warranted.

ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran claims service connection for neck, shoulder, back, hip, and leg disabilities, asserting that they are related 1-to 6-foot high jumps from helicopters which he made with a 25-pound radio and backpack strapped to his back during more than 30 combat assault missions in service.  He testified in December 2014 that on one such occasion in service, he torqued and tweaked his back and could hardly walk, had to have help getting into the chopper to get back out of the field, and then at base camp, was helped to a bunker.  The next morning, he was not physically able, so they sent him to the aid station.  There, a doctor thereafter gave him a series of 6-8 injections into his back and he was given a sheet of plywood to sleep on.  Although service treatment records do not document these events, the Veteran is a combat veteran, and the Board finds that these events occurred.  See 38 U.S.C.A. § 1154(b).  (The back problem statement is also corroborated by a September 2009 statement from a medic who was with the Veteran at the time.)  Recent VA medical records from 2009 to 2011 mention rotator cuff syndrome, lumbar degenerative disc and joint disease , as well as osteoarthritis and multiple joint pain.

In essence, the evidence establishes relevant in-service events and there are indications of relevant current disabilities or persistent or recurrent symptoms of disability.  The Veteran, however, has not been provided VA examinations in which an examiner opines as to whether the Veteran's current disabilities are related to these in-service events.  Under these circumstances, a VA examination is necessary as indicated below, in light of 38 C.F.R. § 3.159.  Beforehand, the Veteran should be given an additional opportunity to submit all relevant medical records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all providers of available treatment records for neck, shoulder, low back, hip, and leg problems since service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete pertinent clinical records (i.e., those not already associated with the claims folder) from the sources identified.

2.  Obtain updated VA medical records, to specifically include VA treatment record dated after March 2014 from the Sacramento VA Medical Center.

3.  After obtaining the above evidence to the extent available, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current neck, bilateral shoulder, low back, and/or bilateral hip and leg disorders which are present.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that any current neck, shoulder, low back, hip, or leg disorder was manifest in service or within 1 year of discharge, or is otherwise causally related to service?

In rendering the opinions requested, the examiner should take into account the Veteran's service and post-service medical records as well as his statements about in-service events in combat, which shall be accepted as true by the examiner.  Detailed reasons for the responses must be furnished. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  If service connection for any of the claimed disabilities remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


